Citation Nr: 1721507	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  10-19 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a rating in excess of 30 percent for major depressive disorder (MDD) from December 29, 2008, to March 14, 2012.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

B. Cannon, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from January 1997 to May 2006.  She was honorably discharged.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  An RO hearing was conducted in February 2010 and a transcript of that hearing is of record.  A Board hearing was not requested.  

In September 2016, the United States Court of Appeals for Veterans Claims (Court) issued a memorandum decision that set aside the portion of an October 2014 Board decision that granted a 30 percent disability rating for major depressive disorder (MDD) from December 29, 2008, to March 14, 2012, and remanded for further review.  


FINDING OF FACT

From December 29, 2008, to March 14, 2012, the Veteran's major depressive disorder is characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation, near continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a worklike setting), and inability to establish and maintain effective relationships, but not characterized by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.


CONCLUSION OF LAW

From December 29, 2008, to March 14, 2012, the criteria for a disability rating of 70 percent, but not greater, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The claim arises from disagreement with a disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  Further, the VA medical examination and opinions are adequate, as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  38 C.F.R. § 3.159(c)(4); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, the Board finds VA's duty to assist has been met.  38 C.F.R. § 3.159(c)(4).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016). 

VA has a duty to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has been service connected for major depressive disorder and rated at 30 percent from December 29, 2008, to March 14, 2012 under Diagnostic Code 9434.  Under that code, a 30 percent rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9434.

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the veteran to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration that result in the levels of occupational and social impairment provided.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  To adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130.  Mauerhan, 16 Vet. App. at 436.  

Before undertaking analysis, the Board notes that the Veteran is service-connected for right knee patellofemoral pain, right ankle posterior tendonitis, low back sacroiliac sprain, left bunion, hypertension, right ankle scar, and verruca warts, but not for other mental disorders.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998).

The issue before the Board involves assessment of the symptomatology of the Veteran's major depressive disorder from December 29, 2008, to March 14, 2012.  The Veteran stated that her major depressive disorder first affected full-time employment in 2008.  See September 2013 VA Form 21-8940.  From April 2008 to March 2010, she worked full-time doing data entry.  Id.  She reported missing only four weeks of work due to her major depressive disorder and that she became too disabled to be able to work in March 2010.  Id.  In a February 2010 RO hearing, she testified that she didn't get along with her coworkers because she became upset quickly and lacked patience.  She was generally unhappy at work but was never threated with being fired.  According to a September 2011 affidavit, she was regularly stressed about deadlines, had difficulty being around people, and would sometimes cut her forearms as a way to relieve stress.  She was able to "make up" time on weekends to get work done.    

After the Veteran stopped performing data entry, she began taking online classes to finish her business degree.  According to a March 2012 VA examination, she was only taking classes for the GI compensation, her distress was high, and her performance was marginal.  

Her relationship with her family suffered during this time period.  During a February 2010 RO hearing, the Veteran stated that her son experiences the worst of her major depressive disorder, in that he has been there for the entire time of her disability and has to watch her get upset and yell at him over nothing.  Her fiancée testified that the Veteran will go from being calm to being an angry, hateful, screaming person who will throw things at him.  In a September 2011 affidavit, the Veteran stated that she sleeps in until 11:00, sometimes fixes meals, and daily loses her temper with her two children (ages seven and nine months) and her fiancée.  An October 2011 letter from a social worker states that the Veteran struggles with social interactions, relationship difficulties, and the stress of day-to-day parenting.  A November 2011 letter from a treating physician offered similar testimony.  

The evidence supporting a 70 percent rating is just as persuasive as the evidence in support of a 50 percent rating.  The Veteran was able to work from April 2008 to March 2010 while only missing four weeks because of her disability.  The Veteran was able to compensate for missed time by working on weekends.  She also was able to take college classes.  This is consistent with occupational and social impairment with reduced reliability, in support of a rating of 50 percent.  Also, the fact that she has maintained a relationship with her fiancée for the time on appeal is indicative of difficulty, not inability, to establish and maintain effective relationships, favoring a 50 percent rating over a 70 percent rating.  There is also no evidence of any speech that is intermittently illogical, obscure, or irrelevant or neglect of personal appearance and hygiene so as to support a rating of 70 percent.  

However, the Veteran does display symptomatology that is consistent with a 70 percent rating.  Although she was able to work, take classes, and maintain a relationship with her fiancée during the time period on appeal, the regular incidence of cutting herself, outbursts of anger, and debilitating stress is indicative of occupational and social impairment with deficiencies in these areas.  In her September 2011 affidavit she reported suicidal thoughts.  Her reports of yelling at her son and throwing things at her fiancée are indicative of impaired impulse control, such as unprovoked irritability periods of violence.  Finally, reports of continuous depression at work and home is indicative of near-continuous panic or depression affecting the ability to function independently, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  All of this evidence supports a 70 percent rating.  Since this evidence is at least in equipoise in this regard, the Board finds that the Veteran is entitled to the higher rating.  Gilbert, 1 Vet. App. at 49.  

The Veteran's symptomatology does not support a 100 percent rating.  The Veteran was able to work and take online classes during this time period, which strongly weighs against a finding of total occupational and social impairment.  There is no evidence of persistent delusions or hallucinations, which also strongly weighs against a 100 percent rating.  Her hearing testimony and the details contained in the March 2012 VA examination suggest that there is no memory loss for her own name, names of close relatives, or occupation.  Her September 2009 affidavit stated that she only prepared meals "when she feels up to it," but implied that she typically helped with her children when she got out of bed.  This is at best weak evidence of intermittent inability to perform activities of daily living, since she seems to typically take care of her children even when she does not feel like cooking.  Thus, the evidence of record weighs against a rating of 100 percent.  

The Board further finds that the evidence of the Veteran cutting herself and throwing objects at her fiancée is not indicative of grossly inappropriate behavior or persistent danger of hurting herself or others so as to justify a 100 percent rating.  The Veteran's affidavit stated that while she has suicidal thoughts, she would never kill herself because of her kids, which suggests some degree of concern for them.  Consistent with this, she told the March 2012 examiner that she would never hurt another person.  And as already noted, her affidavit reported that she helps her children after she gets out of bed.  While the record indicates that the Veteran has thrown things at her fiancée, the record does not suggest that her fiancée or children are in physical danger.  Her fiancée testified that this sort of behavior does not reflect who the Veteran really is.  While the Veteran's behavior is disturbing and there is some evidence of intermittent inability to perform activities of daily living, in light of the Veteran's ability to work and take classes and the lack of evidence of hallucinations, delusions, disorientation as to time or place, and severe memory loss, the Board finds that a disability rating of 100 percent is not justified.  

The record also does not provide evidence of symptomatology justifying additional staged ratings during this time.  The Court's September 2016 memorandum decision affirmed the Board's prior decision regarding total disability based on individual unemployability, so that issue does not need to be addressed.  Finally, the evidence of record does not suggest, and neither the Court nor the Veteran's counsel has intimated, that the Veteran's symptomatology justifies extraschedular consideration.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (holding that the Board is required to address extraschedular consideration "only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  





ORDER

From December 29, 2008 to March 14, 2012, entitlement to a disability rating of 70 percent, but not greater, for major depressive order (MDD) is granted, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


